
	
		III
		111th CONGRESS
		2d Session
		S. RES. 399
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2010
			Mr. Ensign (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the heroic actions of Court
		  Security Officer Stanley Cooper, Deputy United States Marshal Richard J. “Joe”
		  Gardner, the law enforcement officers of the United States Marshals Service and
		  Las Vegas Metropolitan Police Department, and the Court Security Officers in
		  responding to the armed assault at the Lloyd D. George Federal Courthouse on
		  January 4, 2010.
	
	
		Whereas on January 4, 2010, during an assault at the
			 entrance of the Lloyd D. George Federal Courthouse in Las Vegas, Nevada, Court
			 Security Officer Stanley Cooper was fatally wounded and died heroically in the
			 line of duty while protecting the employees, occupants, and visitors of the
			 courthouse;
		Whereas Deputy United States Marshal Richard J. “Joe”
			 Gardner was wounded in the line of duty while protecting the employees,
			 occupants, and visitors of the courthouse;
		Whereas the Court Security Officers and members of the
			 United States Marshals Service and the Las Vegas Metropolitan Police Department
			 acted swiftly and bravely to subdue the gunman and minimize risk and injury to
			 the public; and
		Whereas the heroic actions of Court Security Officer
			 Stanley Cooper, Deputy United States Marshal Richard J. “Joe” Gardner, and the
			 law enforcement officers who responded to the attack prevented additional harm
			 to innocent bystanders: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 brave actions and quick thinking exhibited by Court Security Officer Stanley
			 Cooper during the assault at the entrance of the Lloyd D. George Federal
			 Courthouse on January 4, 2010;
			(2)offers its
			 deepest condolences to the family and friends of Court Security Officer Stanley
			 Cooper, who valiantly gave his life in the line of duty;
			(3)commends Deputy
			 United States Marshal Richard J. “Joe” Gardner for his actions and bravery in
			 responding to the assault;
			(4)wishes Deputy
			 United States Marshal Richard J. “Joe” Gardner a speedy recovery from the
			 wounds he sustained in the line of duty; and
			(5)applauds the
			 Court Security Officers and members of the United States Marshals Service and
			 Las Vegas Metropolitan Police Department for their brave and courageous actions
			 in responding to the assault at the Lloyd D. George Federal Courthouse.
			
